|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MARlA SPENCER, : Civil No. 3:17-cv-2158
Plaintiff (Judge Mariani)
v. l
DAV|D VARANO, et al.,
Defendants
MEMORANDUM
l. Background
P|aintiff Maria Spencer (“Plaintift”), an inmate formerly housed at the Columbia
County Prison, in Bloomsburg, Pennsylvania, commenced this civil rights action pursuant to
42 U.S.C. § 1983. (Doc. 1). ln the complaint, Plaintiff alleges that Defendants violated her
constitutional rights when she was housed as a pretrial detainee at the Columbia County
Prison. (ld.).
Presently pending before the Court is Plaintiff’s second motion to appoint counsel.
(Doc. 64). For the reasons set forth below, the motion will be denied without prejudice
ll. Discussion
Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-

57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. lf a plaintiff overcomes this threshold hurd|e,
other factors to be examined are:

(1) the plaintiffs ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintiffs capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept

section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,

232 F. App’x 153 (3d cir. 2007).

 

On May 30, 2018, the Court previously denied a similar motion for appointment of
counsel filed by Plaintiff. (See Docs. 45, 46). Since the entry of that Order, Plaintiff has
continued to demonstrate a reasonable ability to litigate this action pro se Furthermore, her
latest motion fails to set forth sufficient special circumstances or factors which would
warrant the appointment of counsel See Tabron, 6 F.3d at 153, 155-57. Plaintiff bases her
motion on the inability to afford counsel, the alleged complexity of the case, and her limited
access to the law |ibrary. (Doc. 64). Thus far, Plaintiff has demonstrated the ability to
properly and forcefully prosecute her claims. Despite Plaintiffs incarceration, investigation
of the facts is not beyond her capabilities and she is familiar with the facts of her case
Moreover, the Court notes that it does not have a large group of attorneys who would
represent this action in a pro bono capacity

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on her own. The Court’s duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Ri/ey v. Jeffes, 777 F.2d 143, 147~48 (3d Cir. 1985),
coupled with Plaintiff’s apparent ability to litigate this action, militate against the appointment
of counsel, Accordingly, the motion for appointment of counsel will be denied, however the
denial will be without prejudice As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not
capable of trying his or her case, the district court should consider

3

appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Plaintiff.

A separate Order shall issue

Date:January ' t ,2019

 

United States District Judge

